Citation Nr: 1011613	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from April 1989 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

Lumbosacral strain is productive of pain; thoracolumbar 
flexion is to 80 degrees and combined range of motion of the 
thoracolumbar spine is 190 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in October 2006 advised the Veteran of the 
evidence necessary to support an increased rating.  She was 
invited to submit evidence demonstrating that her back 
disability had worsened.  The evidence of record was listed, 
and the Veteran was told how VA would assist her in obtaining 
additional relevant evidence.  She was also advised that she 
could seek the assistance of a Veterans Service Organization.  
Finally, she was advised of the manner in which VA determines 
disability ratings and effective dates.

In April 2008 the Veteran was advised of the specific rating 
criteria under which her back disability was evaluated.

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  Therefore, the record reflects that she was 
provided with a meaningful opportunity during the pendency of 
her appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, a VA examination was 
conducted in January 2008, and the Board finds that the 
examination was adequate in that it was performed by a 
neutral, skilled provider who accurately recited the 
appellant's history and discussed the rationale underlying 
his opinion.  The Veteran has not otherwise identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  Rather, she stated in April 2006 
that she had not been treated by a physician for the problem.  
The Board is also unaware of any such outstanding evidence or 
information.  Notably, the RO has indicated that review of 
the electronic record from the Detroit VAMC failed to show 
any recent treatment for the Veteran's back disability.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board has considered an assertion in her VA Form 9 that 
no documentation was ever received regarding an October 2006 
VA examination.  It is unclear from that statement alone if 
she meant to assert that the RO failed to consider the 
results of an examination performed at that time, or if she 
meant to assert that she failed to receive notice to report 
for an examination.  However, as documentation from the 
Detroit VAMC reflects that she failed to report for an 
examination in October 2006, and this fact was noted in both 
the rating decision on appeal and the Statement of the Case, 
the Board finds the later to be more likely.  As noted, the 
Statement of the Case also reflects a notation that the RO 
undertook a review of electronic records at the Detroit VAMC, 
and that no records pertaining to her back disability were 
found.  In any event, as a later VA examination was 
scheduled, and performed, in January 2008, the Board notes 
that any issue as to whether proper notice to report for the 
earlier VA examination in 2006 was sent is moot.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2009).  

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco v. Brown, 7 
Vet. App. 55 (1994). In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case the Board has concluded that 
the disabilities in question have not significantly changed 
and that uniform evaluations are warranted for the period in 
question.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.



The general rating formula for disease and injures of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2009).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes warrants a maximum 60 
percent rating when rating based on incapacitating episodes, 
and such is assigned when there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under DC 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243.

Service connection was originally granted for lumbosacral 
strain in August 1991.  The Veteran submitted the instant 
claim for increase in September 2006.  In August 2006 she 
stated that she had not seen a physician other than going to 
the VA Medical Center (VAMC) for back pain.  She noted that 
all VA did was provide medication.  She stated that she had 
constant low back pain radiating down her legs, problems 
sitting for extended periods, standing, and sleeping due to 
pain.  She indicated that she used a lumbar pillow at work 
and in her car.  

A VA examination was carried out in January 2008.  The 
examiner reviewed the Veteran's history.  The Veteran's 
current complaints included pain, stiffness, and swelling in 
her right lumbar region.  She indicated that the pain was 
daily, and flared up approximately four to five times per 
month, with intensity of 6/10 and lasting one to two hours.  
She stated that pain was worsened by certain movements or 
activities and relieved by rest, heat, and support.  She 
denied weakness, redness, instability, and locking.  She 
reported that she had not undergone any physical therapy or 
injections.  The examiner indicated that the Veteran had not 
had any incapacitating episodes of pain requiring the 
prescription of bed rest.  The Veteran reported moderate 
difficulty with ambulation and noted that she was able to 
ambulate approximately one to two blocks without difficulty.  
She related that she was unable to drive any prolonged 
distance and that she had no trouble grooming, toileting, 
eating or shopping.  She stated that she did not participate 
in recreational activities.  She also noted that she did not 
require any assistive device for ambulation.  Regarding 
employment, she noted that she had some pain with excessive 
standing or ambulation.  

Physical examination revealed a normal gait pattern.  
Ambulation did not appear to cause the Veteran significant 
discomfort.  Palpation of the spine revealed slight 
paraspinal muscle spasm in the right lumbar region.  Flexion 
was to approximately 80 degrees, extension to 30 degrees, 
lateral rotation to 20 degrees bilaterally, and side bending 
to 20 degrees bilaterally.  The Veteran complained of pain at 
the extremes of motion in all planes.  The examiner noted 
that there was no additional loss of motion due to pain, 
fatigue, weakness, or lack of endurance with repetitive use 
of the lumbar spine.  Straight leg raise was to 45 degrees 
bilaterally, with no radiation down the contralateral limb.  
Lasegue test was negative.  Deep tendon reflexes were +2/4 
and equal bilaterally.  There were no pathologic reflexes 
appreciated.  No clonus or Babinski were noted.  Muscle 
strength in the bilateral lower extremities was 5/5.  Distal 
pulses were intact and sensation was also intact and equal 
bilaterally.  X-rays revealed normal lumbar lordosis and no 
acute abnormality.  The diagnosis was mild chronic lumbar 
strain.  The examiner concluded that there was mild 
functional impairment of daily occupational activities due to 
the condition.

In June 2008, the Veteran argued that she had complained of 
pain radiating down both legs during her VA examination.  She 
noted that she used lumbar support at work and in her car.  
She indicated that she had difficulty getting in and out of 
bed during the winter months.  

Upon review of the evidence pertaining to the Veteran's low 
back disability, the Board has determined that the currently 
assigned 10 percent evaluation is appropriate.  In this 
regard, the Board notes that a higher evaluation requires 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  The evidence shows 
that the Veteran has flexion of the thoracolumbar spine to 80 
degrees, and combined range of motion to 190 degrees.  Muscle 
spasm is noted to be slight, and the Veteran's gait is 
normal.  Repetitive movement has had no impact on range of 
motion, and weakness, fatigue, and incoordination have not 
been assessed.  X-rays at that time revealed normal lordosis 
and no acute abnormality.  The Board notes that the January 
2009 VA examiner specifically concluded that functional 
impairment due to this disability is mild.  

Moreover, while the Veteran has complained of pain radiating 
down her legs, objective examination in January 2009 failed 
to identify radiation during straight leg raising.  
Certainly, the Veteran is competent to report symptoms such 
as radiating pain; however, the Board places more probative 
weight on the findings of the competent health care 
specialist during objective physical examination.  Therefore, 
given that neurological examination was essentially negative, 
the Board finds that consideration of separate disability 
ratings for either lower extremity is not warranted.  

The current evaluation contemplates forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; vertebral body fracture with loss of 50 percent or 
more of the height; or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months. 
Careful review of the record leads the Board to conclude that 
the Veteran's symptoms during this period are addressed by 
the currently assigned 10 percent evaluation.  

The Board accepts that the Veteran has functional impairment 
and pain.  See DeLuca.  The Board also finds the Veteran's 
own reports of symptomatology to be credible.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of limitation of motion nor the functional 
equivalent of limitation of flexion required to warrant the 
next higher evaluation.  Here, the Veteran complains of pain 
with activity; however, she retains nearly full range of 
motion.  Further, repetitive exercise did not change the 
ranges of motion to any significant degree.  As such, the 
Board finds that the currently assigned 10 percent evaluation 
is appropriate for the Veteran's low back disability.

The Board notes that the Veteran is competent to report that 
her disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
currently assigned evaluation for the Veteran's low back 
disability is appropriate.  The evidence preponderates 
against a finding that an increased evaluation is warranted. 
As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the Board has concluded that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that her service connected disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


